Third District Court of Appeal
                               State of Florida

                       Opinion filed January 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1595
                      Lower Tribunal No. F96-38947
                          ________________


                             Givanni Parks,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Cristina Miranda, Judge.

     Givanni Parks, in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.

     Affirmed.